Title: To Thomas Jefferson from Albert Gallatin, 23 July 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  New York 23 July 1804
               
               I have this day written to you an official letter communicating the incapacity of ——— Neufville Commr. of loans for South Carolina. As he is past eighty years of age there can be no hope of his recovery, and the business of his office ought not to remain long suspended. Perhaps some applications have already been made to you. From that State I have but three names on my file as applicants for office vizt D’Oyley, ——— Mulligan, & Edward Croft. With the two first you are sufficiently acquainted; to the second, however, (Mulligan) there is a strong objection, a suit being now pending against him as collector of the excise for duties on spirits which, he says, he has not collected, but which he certainly ought to have collected; the amount 7 or 8 thd. dollars. E. Croft is the gentleman who at last undertook & with much difficulty has completed the assessment of the first division of South Carolina; a business of great labour and no profit and which, for so long a time, no one would undertake. He has, therefore a kind of claim on Government. Neither of those three Gentlemen had applied for this particular office, but had made general applications. I have requested Mr Duval, to whom, in order to avoid delays, I have referred Mr Neufville’s letter, to write to you his decision and whether the business of the office remained necessarily suspended. If the son may be legally authorised to act you will have time to make further enquiries.
               With great respect & attachment Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
             